PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Casati et al.
Application No. 16/038,403
Filed: July 18, 2018
For: Sound Directing Device for a Mobile Telecommunication Device

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed April 26, 2021 in the above-identified application.

The petition is DISMISSED WITHOUT PREJUDICE.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $525.  

The Office acknowledges the $500 Petition fee submitted on April 26, 2021, however, the current fee for the present entity status is $525.  A balance of $25 is required to satisfy the petition fee requirement.  There is no authorization on file for additional fees to be charged.  As a result, the petition in the above-identified application was not accompanied by the full payment of the required fee.  For this reason, no consideration on the merits can be given to the petition until the required fee is received.

Petitioner is reminded that a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).